

Exhibit 10.35
ENERSYS
AWARD AGREEMENT FOR EMPLOYEES – MARKET SHARE UNITS
UNDER THE 2010 EQUITY INCENTIVE PLAN
THIS AWARD AGREEMENT FOR EMPLOYEES – MARKET SHARE UNITS (this “Agreement”),
dated as of _________, is between ENERSYS, a Delaware corporation (the
“Company”), and the individual identified on the signature page hereof (the
“Participant”).
BACKGROUND
A.The Participant is currently an employee of the Company or one of its
Subsidiaries.
B.The Company desires to (i) provide the Participant with an incentive to remain
in the employ of the Company or one of its Subsidiaries, and (ii) increase the
Participant’s interest in the success of the Company by granting market share
units, a form of restricted Stock Unit under the Plan (the “Market Share
Units”), to the Participant.
C.This grant of Market Share Units is (i) made pursuant to the EnerSys 2010
Equity Incentive Plan (the “Plan”); (ii) made subject to the terms and
conditions of this Agreement; and (iii) not employment compensation nor an
employment right and is made in the sole discretion of the Company’s
Compensation Committee.
NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:
1.Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Market Share Units shall be subject to the Plan.
The terms of the Plan and the Background provisions of this Agreement are hereby
incorporated into this Agreement by reference. and made a part hereof as if set
forth in their entirety in this Section 1. If there is a conflict or an
inconsistency between the Plan and this Agreement, the Plan shall govern.
2.Grant of Market Share Units.
(a)Subject to the provisions of this Agreement and pursuant to the provisions of
the Plan, the Company hereby grants to the Participant the number of Market
Share Units specified on the signature page of this Agreement. The Company shall
credit to a bookkeeping account maintained by the Company, or a third party on
behalf of the Company, for the Participant’s benefit the number of Market Share
Units, each of which shall be deemed to be the equivalent of one share of the
Company’s Common Stock.
If the Company declares and pays a dividend or distribution on Common Stock in
the form of cash, then a number of additional Market Share Units shall be
credited to the Participant

1 of 22
5/2014

--------------------------------------------------------------------------------




as of the payment date for such dividend or distribution equal to the result of
dividing (i) the product of the total number of Market Share Units as of the
record date for such
dividend or distribution (other than previously settled or forfeited Market
Share Units) times the per share amount of such dividend or distribution, by
(ii) the Fair Market Value of one share of Common Stock as of the record date
for such dividend or distribution. Any Market Share Units payable under this
subsection shall: (A) be or become vested to the same extent as the underlying
Market Share Unit, (B) be settled on the settlement date under Section 3(d) for
the underlying Market Share Unit, and (C) be subject to the Payout Factor that
applies to the underlying Market Share Unit.
(b)If the Company declares and pays a dividend or distribution on Common Stock
in the form of additional shares, or there occurs a forward split of Common
Stock, then a number of additional Market Share Units shall be credited to the
Participant as of the payment date for such dividend or distribution or forward
split equal to (i) the number of Market Share Units credited to the Participant
as of the record date for such dividend or distribution or split (other than
previously settled or forfeited Market Share Units), multiplied by (ii) the
number of additional shares actually paid as a dividend or distribution or
issued in such split in respect of each outstanding share of Common Stock. Any
Market Share Units payable under this subsection shall: (A) be or become vested
to the same extent as the underlying Market Share Unit, (B) be settled on the
settlement date under Section 3(d) for the underlying Market Share Unit, and (C)
be subject to the Payout Factor that applies to the underlying Market Share
Unit.
3.Terms and Conditions. All of the Market Share Units shall initially be
unvested.
(a)    Vesting. Except as otherwise provided in this Section 3, the Market Share
Units shall be subject to the restrictions and conditions set forth herein.
Vesting of the Market Share Units is conditioned upon the Participant remaining
continuously employed by the Company or a Subsidiary following the Date of Grant
until the third anniversary of the Date of Grant (the “Vesting Date”), subject
to the provisions of this Section 3.
(i)The Market Share Units shall vest to the extent provided in the following
schedule (the “Normal Vesting Schedule”):

2



--------------------------------------------------------------------------------




(A)
TSR Performance
(B)
Payout Factor
(C)
Number of Market Share Units Vested
If TSR Performance is less than -.25
Payout Factor equals 0
Number of Market Share Units specified on the signature page of this Agreement
plus any additional Market Share Units credited under Sections 2(b) and (c)
multiplied by the Payout Factor in Column B.
If TSR Performance is equal to or greater than -.25 but not more than +.25
Payout Factor equals TSR Performance plus .75
If TSR Performance is greater than +.25
Payout Factor is equal to 1.0 plus (1.333 times (TSR Performance minus .25)





(ii)For purposes of the table set forth above—
(A)    “Share Price” shall equal the average of the closing share prices of the
Company’s Common Stock during the ninety (90) calendar days immediately
preceding the Vesting Date or Date of Grant, as applicable. If there were no
trades on the Vesting Date or Date of Grant, the closing prices during the
ninety (90) day calendar days immediately preceding the most recent date on
which there were trades shall be used.
(B)    “Company TSR” shall mean the total shareholder return of the Company and
shall equal the sum of (I) the Share Price on the Vesting Date and (II) the
aggregate amount of any cash dividends paid on a per share basis on any shares
of Common Stock (calculated as if such dividends had been reinvested in Common
Stock on the date the dividends were paid) during the period between the Date of
Grant and the Vesting Date.
(C)    “Payout Factor” shall be rounded to the nearest hundredth (two places
after the decimal), except that if the “Payout Factor” equals more than 2.00,
the Payout Factor used in Column C shall be 2.00.
(D)    “TSR Performance” shall equal the quotient obtained by dividing (I) the
difference between (x) the Company TSR on the Vesting Date, less (y) the Share
Price on the Date of Grant, by (II) the Share Price on the Date of Grant.
(ii)    Any Market Share Units that fail to vest because the employment
condition is not satisfied shall be forfeited, subject to the special provisions
set forth in subsections (iv) through (vi) of this Section 3.
(iii)    In the event of a Change in Control prior to the Vesting Date where the
holders of the Company’s Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the Market Share Units
shall immediately become vested. Any Market Share Unit that vests as a result of
a

3



--------------------------------------------------------------------------------




Change in Control under this subsection shall vest based on the Payout Factor
determined by substituting the date of such Change in Control for the Vesting
Date.
(iv)    If the Participant’s employment terminates due to death or Permanent
Disability, or if, on or within two years after a Change in Control (other than
a Change in Control described in Section 3(a)(iv) above), the Participant
terminates employment for Good Reason, or is terminated by the Company without
Cause, Market Share Units not previously vested shall immediately become vested
based on the Payout Factor determined by substituting the date of such
termination of employment for the Vesting Date.
(v)    In the event of the Participant’s Retirement, the Compensation Committee
may determine, in its sole discretion, whether and the manner in which Market
Share Units not previously vested (or any portion thereof) shall be vested and
be settled pursuant to Section 3(d). In the absence of Compensation Committee
action, upon such Retirement, the Market Share Units which have not vested as of
the date of such termination shall vest pro-rata as of the date of the
Participant’s Retirement; provided, however, that such Market Share Units shall
be subject to the restrictions on transfer contained in Section 3(b) of this
Agreement until the Vesting Date. All such Market Share Units which shall not
have vested as a result of such Retirement shall revert to the Company without
consideration of any kind and to the extent the Participant’s Retirement date
and Vesting Date under this Section 3(a)(vi) are in different tax years, any
amount payable under this subsection shall constitute the payment of
nonqualified deferred compensation, subject to the requirements of Code Section
409A.
The number of Market Share Units vesting pro-rata upon an event described in the
penultimate sentence of the foregoing paragraph of this Section 3(a)(vi) shall
be calculated by taking a fraction where the denominator is equal to number of
months during the Normal Vesting Schedule (“Vesting Period”), and the numerator
is equal to the number of completed months that the Participant was employed or
provided service to the Company or one of its Subsidiaries during the Vesting
Period, with the total number of Market Share Units awarded multiplied by such
fraction multiplied (rounding up the nearest whole number).
(b)    Restrictions on Transfer. Until the earlier of the Vesting Date, the date
of a Change in Control described in Section 3(a)(iv), the date of a termination
of employment due to death or Permanent Disability, or the date of a termination
of employment on or within two years after a Change in Control described in
Section 3(a)(v), or as otherwise provided in the Plan, no transfer of the Market
Share Units or any of the Participant’s rights with respect to the Market Share
Units, whether voluntary or involuntary, by operation of law or otherwise, shall
be permitted. Unless the Company’s Compensation Committee determines otherwise,
upon any attempt to transfer any Market Share Units or any rights in respect of
the Market Share Units before the earlier of the Vesting Date, the date of a
Change in Control described in Section 3(a)(iv), the date of a termination of
employment due to death or Permanent Disability, or the date of a

4



--------------------------------------------------------------------------------




termination of employment on or within two years after a Change in Control
described in Section 3(a)(v), such unit, and all of the rights related to such
unit, shall be immediately forfeited by the Participant and transferred to, and
reacquired by, the Company without consideration of any kind.
(c)    Forfeiture. Upon termination of the Participant’s employment with the
Company or a Subsidiary for any reason other than one of the reasons set forth
in subsections (v) and (vi) of Section 3(a), the Participant shall forfeit any
and all Market Share Units which have not vested as of the date of such
termination and such units shall revert to the Company without consideration of
any kind.
(d)    Settlement. Market Share Units not previously forfeited shall be settled
on the earlier of the Vesting Date, the date of a Change in Control described in
Section 3(a)(iv), the date of a termination of employment due to death or
Permanent Disability , or the date of a termination of employment on or within
two years after a Change in Control described in Section 3(a)(v) by delivery of
one share of common stock for each Market Share Unit being settled or, if
determined by the Compensation Committee in its sole discretion, by a payment of
cash equal to the Fair Market Value of one share of Common Stock for each Market
Share Unit being settled. If the Participant dies following a Retirement
described in Section 3(a)(vi) prior to the Vesting Date, in such case, the
Company shall deliver one share of common stock for each Market Share Unit not
previously forfeited and being settled or, if determined by the Compensation
Committee in its sole discretion, by a payment of cash equal to the Fair Market
Value of one share of Common Stock for each March Share Unit being settled to
the Participant’s estate (or beneficiary) upon his or her death.
4.    Noncompetition. The Participant agrees with the Company that, for so long
as the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries or as provided in the last sentence of this Section 4)
following a termination of such employment under Sections 3(a)(v) or (vi) of
this Agreement or that occurs after any of the Market Share Units have vested,
the Participant will not, without the prior written consent of the Company,
directly or indirectly, and whether as principal or investor or as an employee,
officer, director, manager, partner, consultant, agent, or otherwise, alone or
in association with any other person, firm, corporation, or other business
organization, engage or otherwise become involved in a Competing Business in the
Americas, Europe, Middle East or Asia, or in any other geographic area
throughout the world (a) in which the Company or any of its Subsidiaries has
engaged during such period in any of the activities that comprise a Competing
Business during the Participant’s employment, or (b) in which the Participant
has knowledge of the Company’s plans to engage in any of the activities that
comprise a Competing Business (including, without limitation, in any area in
which any customer of the Company or any of its Subsidiaries may be located);
provided, however, that the provisions of this Section 4 shall apply solely to
those activities of a Competing Business, with which the

5



--------------------------------------------------------------------------------




Participant was personally involved or for which the Participant was responsible
while employed by the Company or its Subsidiaries during the twelve (12) month
period preceding termination of the Participant’s employment. This Section 4
will not be violated, however, by the Participant’s investment of up to
US$100,000 in the aggregate in one or more publicly-traded companies that engage
in a Business. The restrictions of this Section 4 shall also apply during the
continued settlement period after Retirement described in Section 3(a)(vi).
5.    Wrongful Solicitation. As a separate and independent covenant, the
Participant agrees with the Company that, for so long as the Participant is
employed by the Company or any of its Subsidiaries and continuing for twelve
(12) months (or such longer period as may be provided in an employment or
similar agreement between the Participant and the Company or one of its
Subsidiaries or as provided in the last sentence of this Section 5) following a
termination of such employment under Sections 3(a)(v) or (vi) of this Agreement
or that occurs after any of the Market Share Units have vested, the Participant
will not engage in any Wrongful Solicitation. The restrictions of this Section 5
shall also apply during the continued settlement period after Retirement
described in Section 3(a)(vi).
6.    Confidentiality; Specific Performance.
(a)    The Participant agrees with the Company that the Participant will not at
any time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in whole or in part by the efforts of the Participant) to the
Participant by reason of the Participant’s employment with, equity holdings in,
or other association with the Company or any of its Affiliates. The Participant
further agrees that the Participant will retain all copies and extracts of any
written Confidential Information acquired or developed by the Participant during
any such employment, equity holding, or association in trust for the sole
benefit of the Company, its Affiliates, and their successors and assigns. The
Participant further agrees that the Participant will not, without the prior
written consent of the Company, remove or take from the Company’s or any of its
Affiliate’s premises (or if previously removed or taken, the Participant will
promptly return) any written Confidential Information or any copies or extracts
thereof. Upon the request and at the expense of the Company, the Participant
shall promptly make all disclosures, execute all

6



--------------------------------------------------------------------------------




instruments and papers, and perform all acts reasonably necessary to vest and
confirm in the Company and its Affiliates, fully and completely, all rights
created or contemplated by this Section 6. The term “Confidential Information”
shall not include information that is or becomes generally available to the
public other than as a result of a disclosure by, or at the direction of, the
Participant.
(b)    The Participant agrees that upon termination of the Participant’s
employment with the Company or any Subsidiary for any reason, the Participant
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The Participant
further agrees that the Participant will not retain or use for the Participant’s
account at any time any trade names, trademark, or other proprietary business
designation used or owned in connection with the business of the Company or its
Subsidiaries or Affiliates.
(c)    The Participant acknowledges and agrees that the Company’s remedies at
law for a breach or threatened breach of any of the provisions of this Section
6, or Section 4 or 5 above, would be inadequate and, in recognition of this
fact, the Participant agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond (or other security other than any mandatory minimum or nominal bond or
security), shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy which may then be available.
7.    Taxes.
(a)    This Section 7(a) applies only to (a) all Participants who are U.S.
employees, and (b) to those Participants who are employed by a Subsidiary of the
Company that is obligated under applicable local law to withhold taxes with
respect to the settlement of the Market Share Units. Such Participant shall pay
to the Company or a designated Subsidiary, promptly upon request, and in any
event at the time the Participant recognizes taxable income with respect to the
Market Share Units, an amount equal to the taxes the Company determines it is
required to withhold under applicable tax laws with respect to the Market Share
Units. The Participant may satisfy the foregoing requirement by making a payment
to the Company in cash or, with the approval of the Plan administrator, by
delivering already owned unrestricted shares of Common Stock or by having the
Company withhold a number of shares of Common Stock in which the Participant
would otherwise become vested under this Agreement, in each case, having a value
equal to the minimum amount of tax required to be withheld. Such shares shall be
valued at their fair market value on the date as of which the amount of tax to
be withheld is determined.

7



--------------------------------------------------------------------------------




(b)    The Participant acknowledges that the tax laws and regulations applicable
to the Market Share Units and the disposition of the shares following the
settlement of Market Share Units are complex and subject to change.
8.    Securities Laws Requirements. The Company shall not be obligated to
transfer any shares following the settlement of Market Share Units to the
Participant free of a restrictive legend if such transfer, in the opinion of
counsel for the Company, would violate the Securities Act of 1933, as amended
(the “Securities Act”) (or any other federal or state statutes having similar
requirements as may be in effect at that time).
9.    No Obligation to Register. The Company shall be under no obligation to
register any shares as a result of the settlement of the Market Share Units
pursuant to the Securities Act or any other federal or state securities laws.
10.    Market Stand-Off. In connection with any underwritten public offering by
the Company of its equity securities pursuant to an effective registration
statement filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any of the Market
Share Units granted under this Agreement or any shares resulting the settlement
thereof without the prior written consent of the Company or its underwriters.
11.    Protections Against Violations of Agreement. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Market Share Units by any holder
thereof in violation of the provisions of this Units Agreement or the
Certificate of Incorporation or the Bylaws of the Company, will be valid, and
the Company will not transfer any shares resulting from the settlement of Market
Share Units on its books nor will any of such shares be entitled to vote, nor
will any dividends be paid thereon, unless and until there has been full
compliance with such provisions to the satisfaction of the Company. The
foregoing restrictions are in addition to and not in lieu of any other remedies,
legal or equitable, available to enforce such provisions.
12.    Rights as a Stockholder. The Participant shall not possess the right to
vote the shares underlying the Market Share Units until the Market Share Units
have settled in accordance with the provisions of this Agreement and the Plan.
13.    Survival of Terms. This Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Sections
4, 5 and 6 shall expressly survive the forfeiture of the Market Share Units and
this Agreement.

8



--------------------------------------------------------------------------------




14.    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth at
the foot of this Agreement (or to such other address as the Participant shall
have specified to the Company in writing) and, if to the Company, to the
Company’s office at 2366 Bernville Road, Reading, Pennsylvania 19605, Attention:
General Counsel (or to such other address as the Company shall have specified to
the Participant in writing). All such notices shall be conclusively deemed to be
received and shall be effective, if sent by hand delivery, upon receipt, or if
sent by registered or certified mail, on the fifth day after the day on which
such notice is mailed.
15.    Waiver. The waiver by either party of compliance with any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by such
party of a provision of this Agreement.
16.    Authority of the Administrator. The Plan Administrator, which is the
Company’s Compensation Committee, shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
administrator as to any such matter of interpretation or construction shall be
final, binding and conclusive.
17.    Representations. The Participant has reviewed with his or her own tax
advisors the applicable tax (U.S., foreign, state, and local) consequences of
the transactions contemplated by this Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that he (and not the
Company) shall be responsible for any tax liability that may arise as a result
of the transactions contemplated by this Agreement.
18.    Investment Representation. The Participant hereby represents and warrants
to the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.
19.    Entire Agreement; Governing Law. This Agreement and the Plan and the
other related agreements expressly referred to herein set forth the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings relating to the subject matter hereof. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same agreement. The headings of sections and subsections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of this Agreement. This Agreement shall

9



--------------------------------------------------------------------------------




be governed by, and construed in accordance with, the laws of the Commonwealth
of Pennsylvania, USA.
20.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification (if any) to become a part hereof and treated as though
contained in this original Agreement. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
21.    Amendments; Construction. The Plan administrator may amend the terms of
this Agreement prospectively or retroactively at any time, but (unless otherwise
provided under Section 16 of the Plan) no such amendment shall impair the rights
of the Participant hereunder without his or her consent. To the extent the terms
of Section 4 above conflict with any prior agreement between the parties related
to such subject matter, the terms of Section 4, to the extent more restrictive,
shall supersede such conflicting terms and control. Headings to Sections of this
Agreement are intended for convenience of reference only, are not part of this
Market Share Units and shall have no effect on the interpretation hereof.
22.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Market Share Units subject to all
the terms and conditions of the Plan and this Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

10



--------------------------------------------------------------------------------




23.    Miscellaneous.
(a)    No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company’s Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to interfere with or to limit in any way the right of the Company or any
Affiliate or Subsidiary thereof to terminate the employment of the Participant
at any time.
(b)    No Restriction on Right of Company to Effect Corporate Changes. Neither
the Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.
(c)    Assignment. The Company shall have the right to assign any of its rights
and to delegate any of its duties under this Agreement to any of its Affiliates.
(d)    Adjustments. The Market Share Units shall be adjusted or terminated as
contemplated by Section 16(a) of the Plan, including, in the discretion of the
Compensastion Committee, rounding to the nearest whole numer of Market Share
Units or shares of common stock, as applicable.
24.    Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant's “separation from service” (as such term is
defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant's
death (the “Delay Period”). Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum

11



--------------------------------------------------------------------------------




or in installments in the absence of such delay) shall be paid or reimbursed to
the Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.
THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.
BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.
 
 
 
ENERSYS
 
 
By:
 
 
Name:
 
John D. Craig
Title:
 
Chairman, President & CEO
 
PARTICIPANT
 
By:
 
 
Name:
 
 
Address:
 
 
 
 
 
 
 
 

Date of Grant: __________


Number of Shares of Market Share Units: _______



12



--------------------------------------------------------------------------------




Appendix A
to
Award Agreement for Employees - Market Share Units
2010 Equity Incentive Plan


This Appendix A contains supplemental terms and conditions for awards of Market
Share Units (“MSUs”) granted in the Date of Grant set forth in the Agreement
under the 2010 Equity Incentive Plan (the “Plan”) to Participants who reside
outside the United States or who are otherwise subject to the laws of a country
other than the United States.
You have also received the Agreement applicable to the Award set forth therein.
The Agreement, together with this Appendix A and the Plan are the terms and
conditions of the grant of MSUs set forth in the Agreement. To the extent that
this Appendix A amends, deletes or supplements any terms of the Agreement, this
Appendix A shall control. Capitalized terms used but not defined herein shall
have the same meanings ascribed to them in the Agreement.
Section I of this Appendix A contains special terms and conditions that govern
the MSUs outside of the United States. Section II of this Appendix A includes
special terms and conditions in the specific countries listed therein.


This Appendix A may also include information regarding exchange controls,
taxation of awards and certain other issues of which you should be aware with
respect to participation in the Plan. The information is based on the
securities, exchange control, tax and other laws concerning MSUs in effect as of
May 15, 2014. Such laws are often complex and change frequently; the information
may be out of date at the time you vest in the MSUs or sell shares acquired
under the Plan. As a result, the Company strongly recommends that you not rely
on the information noted herein as the only source of information relating to
the consequences of your participation in the Plan.


In addition, this Appendix A is general in nature, does not discuss all of the
various laws, rules and regulations which may apply to your particular situation
and the Company does not assure you of any particular result. Accordingly, you
are strongly advised to seek appropriate professional advice as to how the
relevant laws in your country apply to your specific situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the Award was
granted or is considered a resident of another country for local law purposes,
the information contained herein may not be applicable to you in the same
manner. In addition, the Company shall, in its sole discretion, determine to
what extent the terms and conditions contained herein will apply under these
circumstances.



13



--------------------------------------------------------------------------------




Section I. All Countries Outside the United States


1.    Nature of Grant. In accepting the Award, you acknowledge that:


1.
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;



2.
the grant of the MSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of MSUs, or benefits in lieu
of MSUs, even if MSUs have been granted repeatedly in the past;



3.
all decisions with respect to future grants, if any, will be at the sole
discretion of Company;



4.
you are voluntarily participating in the Plan;



5.
the MSUs and the shares subject to the MSUs are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or any Subsidiary, and which is outside the scope of your employment
contract, if any;



6.
the MSUs and the shares subject to the MSUs are not intended to replace any
pension rights, if any, or compensation;



7.
the MSUs and the shares subject to the MSUs, and the income and value of same,
are not part of normal or expected compensation or salary for any purposes,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Subsidiary;



8.
the grant of the MSUs and your participation in the Plan will not be interpreted
to form an employment contract or relationship with the Company or any
Subsidiary;



9.
the future value of the underlying shares is unknown and cannot be predicted
with certainty;



10.
if you obtain shares, the value of those shares acquired may increase or
decrease in value;




14



--------------------------------------------------------------------------------




11.
in consideration of the grant of the MSUs, no claim or entitlement to
compensation or damages shall arise from forfeiture of the MSUs resulting from
termination of your employment with the Company or any Subsidiary (for any
reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Subsidiaries from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, you will be deemed irrevocably to have
waived his or her entitlement to pursue such claim;



12.
in the event of termination of your employment (whether or not in breach of
local labor laws), your right to vest in the MSUs under the Plan, if any, will
terminate effective as of the date that you are no longer actively employed and
will not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when you are no longer actively employed for purposes of your Award;



13.
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of Common Stock;



14.
you are hereby advised to consult with your personal tax, legal and financial
advisors regarding participation in the Plan before taking any action related to
the Plan;



15.
unless otherwise provided in the Plan or by the Company in its discretion, the
MSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the MSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the shares of the Company; and



16.
neither the Company, any Subsidiary nor any Affiliate of the Company shall be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the MSUs or of any amounts
due to you pursuant to the settlement of the MSUs or the subsequent sale of any
shares acquired upon settlement.



2.     Data Privacy. I hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of my personal data
as described in this Agreement and any other Award grant materials by and among,
as applicable, the employer, the Company and its subsidiaries and affiliates for
the exclusive purpose of implementing, administering and managing my
participation in the Plan (“Data”).

15



--------------------------------------------------------------------------------




I understand that the Company and the employer may hold certain personal
information about me, including, but not limited to, my name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Awards or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in my favor,
for the exclusive purpose of implementing, administering and managing the Plan.


I understand that Data will be transferred to a third party plan administrator,
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. I understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than my country. I understand that if I reside outside the
United States, I may request a list with the names and addresses of any
potential recipients of the Data by contacting my local human resources
representative. I authorize the Company, the third party administrator and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing my participation in the
Plan. I understand that Data will be held only as long as is necessary to
implement, administer and manage my participation in the Plan. I understand that
if I reside outside the United States, I may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing my local human resources
representative. Further, I understand that I am providing the consents herein on
a purely voluntary basis. If I do not consent, or if I later seek to revoke my
consent, my employment status or service and career with the employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
my consent is that the Company would not be able to grant me the Award or other
awards or administer or maintain such awards. Therefore, I understand that
refusing or withdrawing my consent may affect my ability to participate in the
Plan. For more information on the consequences of my refusal to consent or
withdrawal of consent, I understand that I may contact my local human resources
representative.


3.    Payment of Taxes. The following provisions supplement Section 7 of the
Agreement entitled “Taxes.”


3.1
Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, your portion of social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items


16



--------------------------------------------------------------------------------




is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer.
3.2    You further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant of the Award, the issuance of shares upon vesting/settlement of the Award,
the subsequent sale of shares acquired pursuant to such issuance and the receipt
of any dividends or dividend equivalents; and (2) do not commit to, and are
under no obligation to, structure the terms of the grant or any aspect of the
Award to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.
3.3     Further, if you have become subject to tax in more than one jurisdiction
between the date of grant and the date of any relevant taxable event, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
3.4
You authorize the Company and/or the Employer, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (1) withholding in shares to be
issued or cash distributed upon vesting/settlement of the Award; (2) withholding
from your wages or other cash compensation paid to you by the Company and/or
you; (3) withholding from the proceeds of the sale of shares acquired upon
vesting/settlement of the Award either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization).



3.5
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares, for tax purposes, you are deemed to
have been issued the full number of shares subject to the vested Award,
notwithstanding that a number of the shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.



3.6
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold or account for as a
result of your participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the shares or
the proceeds of the sale of shares, if you fail to comply with this obligation.




17



--------------------------------------------------------------------------------




Section II. Country-Specific Provisions


Canada


Securities Law Notification. You are permitted to sell shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
that the resale of such shares takes place outside of Canada through the
facilities of a national securities exchange on which the shares are listed
(i.e., The New York Stock Exchange).


Language Consent. The parties acknowledge that it is their express wish that the
Plan, the Agreement and this Appendix A, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (« Plan, Agreement and Appendix A » ), ainsi que de tous documents,
avis et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou
liés directement ou indirectement à, la présente convention.


Data Privacy. The following provision supplements Section I.2 of this Appendix
A.


You hereby authorize the Company or the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company and any Affiliate of the Company and the administrator of
the Plan to disclose and discuss the Plan with their advisors. You further
authorize the Company and any affiliate to record such information and to keep
such information in your file.


Foreign Asset Reporting Information. You are responsible for reporting foreign
property (including shares acquired under the Plan) on form T1135 (Foreign
Income Verification Statement) if the total cost of your foreign property
exceeds C$100,000 at any time in the applicable tax year. For the 2013 tax year,
the filing deadline is July 31, 2014. For the 2014 tax year and later, the form
must be filed by April 30th of the following year.


China


Payment of MSUs. Notwithstanding any discretion in Section 11 of the Plan or in
Section 2 of the Agreement and Appendix A, the grant of MSUs does not provide
any right for you to receive shares and the MSUs are payable in cash only.


Foreign Asset/Account Reporting Information. Effective from January 1, 2014, PRC
residents are required to report to SAFE details of their foreign financial

18



--------------------------------------------------------------------------------




assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Under these new rules, you may be subject to reporting obligations
for Awards acquired under the Plan and Plan-related transactions. It is your
responsibility to comply with this reporting obligation and you should consult
your personal tax advisor in this regard.


Finland
There are no country-specific provisions.
India
Payment of MSUs. Notwithstanding any discretion in Section 11 of the Plan and
Section 2 of the Agreement, the grant of MSUs does not provide any right for you
to receive shares and the MSUs are payable in cash only.


Exchange Control Information. You must repatriate to India the proceeds from the
sale of shares acquired at vesting and any dividends received in relation to the
shares within 90 days after receipt. You must obtain evidence of the
repatriation of funds in the form of a foreign inward remittance certificate
(the “FIRC”) from the bank where you deposited the foreign currency. You must
retain the FIRC in your records to present to the Reserve Bank of India or your
Employer in the event that proof of repatriation is requested.
Foreign Assets Reporting Information. You are required to declare your foreign
bank accounts and any foreign financial assets (including shares held outside
India) in your annual tax return. It is your responsibility to comply with this
reporting obligation and you should consult your personal advisor in this
regard.


Mexico


Nature of Grant. The following provisions supplement Section I.1 (Nature of
Grant) of this Appendix A:


Acknowledgment of the Grant. In accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement, including this Appendix A,
and that you have reviewed the Plan and the Agreement, including this Appendix
A, in its entirety and fully understand and accept all provisions of the Plan
and the Agreement, including this Appendix A. You further acknowledge that you
have read and specifically and expressly approve the terms and conditions of
Section I.1 (Nature of Grant) of this Appendix A, in which the following is
clearly described and established:


(1)     Your participation in the Plan does not constitute an acquired right.


(2)     The Plan and your participation in the Plan are offered by the Company
on a wholly discretionary basis.

19



--------------------------------------------------------------------------------






(3)     Your participation in the Plan is voluntary.


(4)    Neither the Company nor any Affiliate is responsible for any decrease in
the value of the MSUs granted and/or shares issued under the Plan.


Labor Law Acknowledgment and Policy Statement. In accepting the MSUs, you
expressly recognize that the Company, with registered offices at 2366 Bernville
Road, Reading, Pennsylvania 19605, United States of America, is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of shares does not constitute an employment
relationship between you and the Company since you are participating in the Plan
on a wholly commercial basis and your sole employer is EnerSys de Mexico, S.A.
de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV (each, a “Mexican
Subsidiary”). Based on the foregoing, you expressly recognize that the Plan and
the benefits that you may derive from participation in the Plan do not establish
any rights between you and your employer, a Mexican Subsidiary, and do not form
part of the conditions of your employment and/or benefits provided by such
Mexican Subsidiary, and any modification of the Plan or its termination shall
not constitute a change or impairment of the terms and conditions of your
employment.


You further understand that your participation in the Plan is a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation in
the Plan at any time, without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or any benefits derived from the Plan;
therefore, you grant a full and broad release to the Company, its shareholders,
officers, agents, legal representatives, and subsidiaries with respect to any
claim that may arise.


Spanish Translation.


Reconocimiento de la Subvención. Al aceptar las Unidades de Acciones
Restringidas (“MSU” por sus siglas en inglés), Ud. reconoce que ha recibido y
revisado una copia del Términos y Condiciones, y reconoce, además, que acepta
todas las disposiciones del Términos y Condiciones. Ud. también reconoce que Ud.
ha leído y aprobado de forma expresa los términos y condiciones establecidos en
la Sección I.1 (“Nature of Grant”) en este Appendix A, que claramente dispone lo
siguiente:


(1)    Su participación en el Plan no constituye un derecho adquirido;


(2)    El Plan y su participación en el Plan es ofrecido por la Compañía de
manera completamente discrecional;



20



--------------------------------------------------------------------------------




(3)    Su participación en el Plan es voluntaria; y


(4)    Ni la Compañía ni cualquiera subsidiaria es responsable de cualquier
disminución del valor de las Unidades de Acciones Restringidas y/o las acciones
emitidas bajo el Plan.


Declaración y Reconocimiento de Derecho y Política Laboral. Al aceptar las
Unidades de Acciones Restringidas, Ud. reconoce que la Compañía, con domicilio
social en 2366 Bernville Road, Reading, Pennsylvania 19605, United States of
America, EE.UU., es el único responsable de la administración del Plan y su
participación en el Plan y cualquier adquisición de las acciones bajo el Plan no
constituyen una relación laboral entre Ud. y la Compañía, porque Ud. está
participando en el Plan en su totalidad sobre una base comercial y su único
empleador es EnerSys de Mexico, S.A. de CV, Powersonic, S.A. de CV or Yecoltd,
S. de R.L. de CV. Basado en lo anterior, Ud. expresamente reconoce que el Plan y
los beneficios que pueden derivarse de la participación en el Plan no establecen
algún derecho entre Ud. y el Empleador, EnerSys de Mexico, S.A. de CV,
Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y que no forman parte de
las condiciones de empleo y/o beneficios provenidos por EnerSys de Mexico, S.A.
de CV, Powersonic, S.A. de CV or Yecoltd, S. de R.L. de CV, y cualquier
modificación del Plan o la terminación de su contrato no constituirá un cambio o
deterioro de los términos y condiciones de su empleo.


Además, Ud. comprende que su participación en el Plan es causado por una
decisión discrecional y unilateral de la Compañía, por lo que la Compañía se
reserva el derecho absoluto de modificar y/o suspender su participación en el
Plan en cualquier momento, sin responsabilidad alguna a Ud.


Finalmente, Ud. manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de la Compañía, por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia usted otorga un amplio y total descargo de
responsabilidad a la Compañía, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales, y Subsidiarias, con
respecto a cualquier demanda que pudiera surgir.


Poland


Exchange Control Notice. Polish residents holding foreign securities (including
shares) and maintaining accounts abroad must report information to the National
Bank of Poland on transactions and balances of the securities and cash deposited
in such accounts if the value of such securities and cash (when combined with
all other assets held abroad) exceeds PLN 7,000,000. If required, the reports
must be filed on a quarterly basis on special forms available on the website of
the National Bank of Poland.


If you transfer funds in excess of €15,000 into Poland in connection with the
sale of shares under the Plan, the funds must be transferred via a bank account.
You are required to retain the documents connected with a foreign exchange
transaction for a period of five years, as measured from the end of the year in
which such transaction

21



--------------------------------------------------------------------------------




occurred. If you hold shares acquired under the Plan and/or maintain a bank
account abroad, you will have reporting duties to the National Bank of Poland.


Switzerland
Securities Law Notice. The grant of the MSUs is considered a private offering in
Switzerland and is therefore not subject to securities registration in
Switzerland.



22

